                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 RANDALL TURNER,                                 )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )       Case No. 3:18-cv-00003
                                                 )       Judge Aleta A. Trauger
 TONY PARKER et al.,                             )
                                                 )
        Defendants.                              )


                                             ORDER

       Before the court are (1) the plaintiff’s Objections (Doc. No. 107) to the magistrate judge’s

Order (Doc. No. 106) denying the plaintiff’s Motion for Appointment of Counsel (Doc. No. 100);

and (2) the plaintiff’s Objections (Doc. No. 110) to the magistrate judge’s Report and

Recommendation (“R&R”) (Doc. No. 109), recommending that the Motion to Dismiss (Doc. No.

98) filed by defendants Jonathan Lebo, Johnny Fitz, Charles Sweat, and Clayton Taylor be granted.

       For the reasons set forth in the accompanying Memorandum, both sets of Objections (Doc.

Nos. 107, 110) are OVERRULED. The non-dispositive Order denying the motion to appoint

counsel stands undisturbed. Regarding the R&R, the court ACCEPTS the recommendation that the

Motion to Dismiss be granted, albeit for slightly different reasons. The Motion to Dismiss (Doc. No.

98) is GRANTED, and the claims against defendants Lebo, Fitz, Sweat, and Taylor, construed as

individual-capacity claims, are DISMISSED WITH PREJUDICE.

       Claims against two defendants—Kavin Johnson, M.D. and Jeremy Cotham—remain

pending in this case, though the docket does not reflect that Jeremy Cotham has ever been served
                                                                                                     2

with process. 1 Trial is scheduled to begin April 28, 2020.

         This case is returned to the magistrate judge for further handling under the original referral

order.

         It is so ORDERED.



                                                      ALETA A. TRAUGER
                                                      United States District Judge




         1
          On September 24, 2018, the magistrate judge entered an Order (Doc. No. 56) granting the
plaintiff’s motion to file an amended complaint that added Jeremy B. Cotham as a defendant and
directing “the Warden” to file a Notice with Cotham’s address where he could be served with the
Summons and Complaint. The Order further directed the Clerk to issue process on the Amended
Complaint for defendant Cotham, once his address had been disclosed. (Id.) The State defendants,
through counsel, filed a Notice with Cotham’s address on November 8, 2018. (Doc. No. 65.) The
plaintiff subsequently filed the operative Amended Complaint (Doc. No. 70), which incorporates his
claims against Cotham for injunctive relief. In any event, the docket does not reflect that the Clerk
issued a summons for this defendant or that he has ever been served.
